Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art reference Ivakitch; Richard et al., US 9945254 B2 teaches:
A steel soft wall fan case assembly according to one embodiment configured with a thin-walled steel support structure shell including a plurality of annular axial walls of thin sheet metal reinforced by a plurality of rings interconnecting axially adjacent annular axial walls. The steel support structure shell is structurally integrated with honeycomb materials and an annular metallic inner wall. A fabric containment layer may be wrapped around one of the annular axial walls of the steel support structure shell. (abstract)
But fails to teach:
an annular casing structure having an inner wall defining an outer flow boundary surface of a gas path; an annular recess defined in the inner wall; and a metallic bumper disposed in the annular recess and bonded to the annular casing structure.
Also:
an annular casing structure having an inner wall defining an outer flow boundary surface of a gas path; an annular recess defined in the inner wall; and a metallic bumper disposed in the annular recess and bonded to the annular casing structure, the metallic bumper axially overlapping the set of fan blades as stated in claim 11.
Also further:
bonding a circumferentially segmented metallic bumper in an annular recess defined in a radially inner surface of a softwall fancase as stated in claim 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745